Citation Nr: 1200016	
Decision Date: 01/03/12    Archive Date: 01/13/12

DOCKET NO.  08-33 171	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Whether new and material evidence has been submitted to reopen a claim for service connection for a low back disorder.

2.  Entitlement to service connection for a bilateral knee disorder.

3.  Entitlement to service connection for malaria.

4.  Entitlement to an initial rating greater than 10 percent for shell fragment wound (SFW) to the left elbow.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans




ATTORNEY FOR THE BOARD

N. Snyder, Counsel


INTRODUCTION

The Veteran had active service from June 1968 to June 1970.  

This matter came before the Board of Veterans' Appeals (Board) on appeal from a decision of November 2007 by the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.

The Board notes that RO has considered the issue regarding the back disorder on the merits; however, a claim of service connection for a low back disorder was previously denied in a September 1983 rating decision.  The Board acknowledges that the Veteran now contends that his low back disorder is the result of in-service injury to the feet but a new theory of establishing entitlement to a benefit for the same disability constitutes the same claim and does not establish the existence of a separate claim or an incompletely adjudicated claim.  See Bingham v. Principi, 421 F.3d 1346 (Fed. Cir. 2005); Robinson v. Mansfield, 21 Vet. App. 545 (2008); Roebuck v. Nicholson, 20 Vet. App. 307, 312-13 (2006).  See also Brokowski v. Shinseki, 23 Vet. App. 79, 85 (2009); Boggs v. Peake, 520 F.3d 1330 (Fed. Cir. 2008).  Thus, the Board has recharacterized the matter as an application to reopen.  

The application to reopen is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.

The issue of entitlement to service connection for left elbow fracture has been raised by the record, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  See December 2007 Notice of Disagreement.  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.

FINDINGS OF FACT

1.  The Veteran does not have a left knee disorder.

2.  A chronic right knee disorder did not onset in service and is not causally related to service.  

3.  The Veteran does not have active malaria or any residuals thereof.  

4.  The residuals of SFW to the left elbow do not approximate "moderately severe" muscle injury to muscle group V. 


CONCLUSIONS OF LAW

1.  The criteria for service connection of a bilateral knee disorder have not been met.  38 U.S.C.A. §§ 1110, 1112 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2011).

2.  The criteria for service connection of malaria have not been met.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 (2011).

3. The criteria for a rating greater than 10 percent for residuals of SFW to the left elbow have not been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.321, 4.1, 4.55, 4.56, 4.73, Diagnostic Code 5305 (2011)


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service Connection

Service connection may be established for disability resulting from personal injury suffered or disease contracted in the line of duty in the active military, naval, or air service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  That an injury or disease occurred in service is not enough; there must be chronic disability resulting from that injury or disease.  In order to prevail on the issue of service connection there must be competent evidence of a current disability; medical evidence, or in certain circumstances, lay evidence of in-service occurrence or aggravation of a disease or injury; and competent evidence of a nexus between an in-service injury or disease and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  Service connection may also be granted for chronic disorders, such as arthritis, when manifested to a compensable degree within one year of separation from service.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.

VA regulations provide that, in cases where the evidence shows that the veteran engaged in combat with the enemy, VA will accept satisfactory lay or other evidence of service incurrence if it is consistent with the circumstances, conditions or hardship of such service, notwithstanding the fact that there is no official record of such in-service incurrence.  38 U.S.C.A. § 1154(b); 38 C.F.R. § 3.304(d).  In this case, the evidence documents that the Veteran was awarded a Combat Infantry Badge.  Thus, the Board finds that the "combat presumption" is applicable.  The Board notes that this presumption does not establish a presumption of service connection, but it eases the Veteran's burden of demonstrating the occurrence of some in-service incident to which the current disability may be connected.  See Collette v. Brown, 82 F.3d 389, 392   (Fed. Cir. 1996)

Service connection may also be established by chronicity and continuity of symptomatology.  See 38 C.F.R. § 3.303(b) (2011).  Continuity of symptomatology may establish service connection if a claimant can demonstrate (1) that a condition was "noted" during service; (2) there is postservice evidence of the same symptomatology; and (3) there is medical or, in certain circumstances, lay evidence of a nexus between the present disability and the postservice symptomatology.  Barr v. Nicholson, 21 Vet.App. 303, 307 (2007) (citing Savage v. Gober, 10 Vet.App. 488, 495-96 (1997)).  "[S]ymptoms, not treatment, are the essence of any evidence of continuity of symptomatology."  Savage, 10 Vet.App. at 496.

In this decision, the Board has considered all lay and medical evidence as it pertains to the issue.  38 U.S.C.A. §§ 5107(b), 7104(a); 38 C.F.R. § 3.303(a).  In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  Competency of evidence differs from weight and credibility.  Competency is a legal concept determining whether testimony may be heard and considered by the trier of fact, while credibility is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").  In determining whether statements submitted by a veteran are credible, the Board may consider internal consistency, facial plausibility, consistency with other evidence, and statements made during treatment.  Caluza v. Brown, 7 Vet. App. 498 (1995).  

Knee Disorders

The December 1967 pre-induction examination reflects the Veteran's history of left knee pain with heavy work since an injury in 1966.  However, the medical officer found no defect in the lower extremities, and the Veteran was noted to be clinically normal.  The medical officer instructed the Veteran to present documentary evidence to substantiate his claimed ailment.  In response, the Veteran's private physician submitted a statement in December 1967, in which he reported that he examined the Veteran in November 1967 for a painful left knee, which the Veteran reported onset after an injury to the knee while playing football.  The physician noted that examination was unremarkable and X-ray images were negative for fracture.  

The service treatment records reflect no complaints or histories suggestive of a right or left knee disorder, and the June 1970 separation examination reflects normal clinical findings for the lower extremities and negative histories as to "trick' or locked knee."  It also documents that the Veteran denied a history of broken bones.  

An October 2002 private treatment record reflects the Veteran's negative history as to any previously broken bones.  A January 2003 private treatment record reflects the Veteran's history of right knee pain, particularly with activity and standing.  After examination and review of X-ray images, the Veteran was assessed with right knee medial compartment osteoarthritis.  See Casillas treatment records.  

After review of the evidence, the Board finds service connection is not warranted for a left knee disorder because there is no probative evidence of a current left knee disability.  In this case, the medical evidence reflects no findings suggestive of a left knee disorder during any part of the appellate period, and the Veteran has not reported that such a diagnosis has been rendered or that he has had chronic left knee symptoms since service.  The Board acknowledges that the Veteran has reported current pain in his knee.  Service connection generally will not be granted for symptoms such as pain alone, however; there must be a diagnosed or identifiable underlying malady or condition.  Sanchez-Benitez v. West, 13 Vet. App. 283, 285 (1999).  In this case, there is no evidence of an underlying disorder as is required for service connection.  See McLain v. Nicholson, 21 Vet. App. 319 (2007).  Thus, service connection is not warranted for a left knee disorder.  

Service connection is also not warranted for a right knee disorder.  The Board acknowledges that the record indicates that the Veteran is diagnosed with right knee arthritis.  However, the probative evidence does not suggest that a chronic right knee disorder onset during service or that the right knee disorder is causally related to service.  Initially, the Board finds that a chronic right knee disorder did not onset in service.  The service treatment and examination records associated with this service do not report any diagnoses, findings, or histories suggestive of a right knee disorder, and post-service records indicate that the earliest medical evidence of record of a right knee disorder occurred more than 32 years after separation.  See Maxson v. Gober, 230 F.3rd. 1330, 1333 (Fed. Cir. 2000) (time elapsed prior to initial complaint can be considered as evidence against the claim).  Additionally, although competent to do so, the Veteran has not reported the existence of any symptoms suggestive of right knee disorder during and since service.  Furthermore, the evidence of record does not contain any competent evidence linking the Veteran's right knee disorder to service.  The Board acknowledges that the Veteran served in combat and that he sustained injuries as a result of a shell explosion.  The Veteran has not alleged any injury per se to the knee as a result of this explosion, however, and the medical records associated with treatment for injuries sustained as a result of the shell explosion only reveal injury to the left shoulder; there is no complaint or findings suggestive of injury to the right knee (or any other part of the lower extremity) documented in the associated treatment records, as one would expect if there were any complaints or abnormalities involving an area other than the shoulder.  Kahana v. Shinseki, 24 Vet. App. 428 (2011).  As such, the Board finds the evidence does not suggest that a right knee disorder is causally related to service.  

The Board acknowledges that the Veteran contends that his right knee disorder is secondary to an in-service left foot fracture.  The Veteran has been denied service connection for residuals of left foot fracture in a now final decision, however.  See November 2007 rating decision.  As such, service connection cannot be warranted as secondary to this condition.  Thus, service connection is not warranted for a right knee disorder.  

Malaria

The service treatment records reflect no histories, findings, or treatment suggestive of malaria, and the June 1970 separation examination record reflects normal clinical findings for all relevant systems, negative chest X-ray and serology, and no histories suggestive of malaria.   

August 2008 VA treatment records reflect the Veteran's history of a febrile illness that was "similar to the ones he had in Vietnam when he had malaria."  The record notes that the Veteran would be tested for malaria and Dengue Fever.  After examination, review of serology results, and review of chest X-rays, the Veteran was determined to have a negative work-up.  

As stated above, a current diagnosis is required for service connection to be warranted.  In this case, the record does not contain any competent evidence that the Veteran has a service-connectable disorder due to malaria.  Initially, the Board notes that the probative evidence does not indicate that the Veteran has ever had malaria.  The Board acknowledges that the Veteran is competent to report a history of malaria.  However, the Board finds this history is not credible (and thus not probative) in light of the absence of treatment for or findings of malaria in the service treatment records (Kahana, supra) and the evidence of in-service treatment for German measles or rubella, which is generally manifested by the symptoms the Veteran has claimed were attributed to malaria.  Furthermore, even if the Board were to find the Veteran credible, the competent evidence does not suggest that the Veteran has had malaria or any chronic residual since service: the medical evidence reflects no such findings and medical work-up was negative for malaria, and, although the Veteran has asserted the existence of a chronic malarial disorder, he is not competent to make such a determination.  In the absence of evidence suggestive of a chronic disorder since the reported in-service episode of malaria, the claim must be denied.  

Increased Rating

Disability evaluations are determined by the application of a schedule of ratings, which is based on average impairment of earning capacity.  38 U.S.C.A. § 1155;   38 C.F.R. Part 4.  Separate diagnostic codes identify the various disabilities.  Where there is a reasonable doubt as to the degree of disability, such doubt will be resolved in favor of the claimant.  38 C.F.R. § 3.102.  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  38 C.F.R. § 4.14.  In an appeal of an initial rating (such as in this case), consideration must be given to "staged" ratings, i.e., disability ratings for separate periods of time based on the facts found.  See Fenderson v. West, 12 Vet. App. 119, 126 (1999).  The Board will thus consider entitlement to "staged ratings."

The Veteran's residuals of SFW to the left elbow are rated under Diagnostic Code (DC) 5305 which rates injuries to Muscle Group V.  Muscle group V includes the biceps, brachialis, and brachioradialis muscles (the flexor muscles of the elbow) and affects elbow supination and flexion of the elbow.  DC 5305 provides a 10 percent rating for moderate injury, a 20 percent rating for moderately severe injury, and a 30 percent rating for severe injury of the non-dominant extremity.  The Veteran is right hand dominant and the injury is to his non-dominant elbow.  See July 2006 VA examination.  

The type of injury associated with a moderately severe muscle disability is described as being from through-and-through or deep penetrating wounds by a small high-velocity missile or a large low-velocity missile, with debridement, prolonged infection, or sloughing of soft parts, and intermuscular scarring.  History should include prolonged hospitalization in service for treatment of the wound and consistent complaints of the cardinal signs and symptoms of muscle disability (loss of power, weakness, lowered threshold of fatigue, fatigue-pain, impairment of coordination, and uncertainty of movement), and, if present, evidence of inability to keep up with work requirements.  Objective findings should include entrance and (if present) exit scars indicating the track of the missile through one or more muscle groups.  Tests of strength, endurance, or coordination movements compared with the corresponding muscles of the uninjured side demonstrate positive evidence of impairment.  Palpation of the muscles shows loss of deep fascia or of muscle substance or soft flabby muscles in the wound area, with moderate loss of deep fascia, muscle substance, or normal firm resistance of muscles as compared with the sound side.  38 C.F.R. § 4.56(c), (d)(3).

A July 2006 VA examination record reflects the Veteran's history of nerve destruction with constant pain, weakness, impairment of coordination, and inability to control movement well as a result of shelf fragment wounds in the elbow.  He also reported numbness and locking in the elbow.  The Veteran reported that the wound was deep penetrating.  Examination revealed no muscle wound and palpation of the muscle revealed no loss of deep fascia or muscle substance and no impairment of muscle tone.  There was no sign of lowered endurance or impaired coordination, and strength was 5/5.  The examiner stated that the muscle injury did not affect the function of the particular body part it controlled and did not involve any tendon, bone, joint, or nerve damage.  The examiner added that there was no sign of edema, effusion, weakness, tenderness, redness, heat, abnormal movement, or guarding of the left elbow.  Range of motion testing revealed range of motion of the elbow from 0 to 145 degrees.  The forearm had supination to 85 degrees, and pronation to 80 degrees with no additional imitation after repetition.  X-ray images showed a metal fragment and degenerative arthritis changes.  The examiner diagnosed the Veteran with shell fragment wound to the left elbow and degenerative joint disease which was manifested by pain.  The examiner stated that the effect of the condition on the Veteran's daily activity was mild.  

A July 2010 VA examination record reflects the Veteran's history of numbness in the left hand.  The Veteran reported that the wounds were superficial and that the piece of shrapnel in his left elbow was very small and spontaneously removed without undergoing any surgery.  He reports that the wounds were cleaned, and he was sent back into the field.  The Veteran denied locking, stiffness, instability, weakness, fatigability, dislocation, lack of endurance, swelling, heat, or redness.  He also denied any effect on his occupation or daily activities.  Examination revealed range of motion of the elbow from 0 to 120 degrees.  The forearm had supination to 85 degrees and pronation to 80 degrees.  There was no pain with motion, to include after repetition.  There was no swelling, redness, or deformity.  X-ray images revealed a single punctuate metallic shrapnel fragment over the soft tissue of the antecubial fossa.  
. 
Applying the above criteria to the facts of this case, the Board finds that a rating in excess of 10 percent is not warranted under DC 5303.  The Board acknowledges that the Veteran was treated in service after sustaining a penetrating wound or wounds to the left shoulder/upper back.  The medical evidence does not indicate that the Veteran had "prolonged" hospitalization either during service or soon thereafter, however; instead, the records indicate that the Veteran was out of the hospital less than seven days after the injury occurred and has never needed additional hospital treatment.  Additionally, the evidence does not reveal any intermuscular scarring or loss of power, document any complaints pertaining to the elbow prior to February 2006, or demonstrate that the SFW resulted in loss of deep fascia, muscle substance, or normal firm resistance of muscle or that the Veteran has been unable to keep up work requirements or activities of daily living due to the SFW to the left elbow.  Rather, the medical evidence indicates that the SFW has resulted in minimal functional impairment with no objective evidence of weakness, fatigue, fatigue-pain, impairment of coordination, uncertainty of movement, or loss of power. 

The Board has considered whether a higher rating is warranted under alternate rating criteria but finds none is applicable since the Veteran's arthritis is already in receipt of a separate rating and there is no evidence of any additional symptom attributed to the SFW.   

Notice and Assistance

Upon receipt of a complete or substantially complete application for benefits and prior to an initial unfavorable decision on a claim by an agency of original jurisdiction, VA is required to notify the appellant of the information and evidence not of record that is necessary to substantiate the claim.  See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159; Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  The notice should also address the rating criteria or effective date provisions that are pertinent to the appellant's claim.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

With respect to the claim of increased initial rating, in cases where service connection has been granted and initial disability ratings and effective dates have been assigned, the typical service connection claim has been more than substantiated, it has been proven, thereby rendering 38 U.S.C.A. § 5103(a) notice no longer required because the purpose that the notice is intended to serve has been fulfilled.  Dingess, 19 Vet. App. at 473; Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  The appellant bears the burden of demonstrating any prejudice from defective notice with respect to the downstream elements.  Goodwin v. Peake, 22 Vet. App. 128 (2008).  That burden has not been met in this case.  

With respect to the claims of service connection, the RO provided the appellant pre-adjudication notice by letters dated in March, August, and November 2006, and June 2007.  

VA has obtained service treatment records, assisted the appellant in obtaining evidence, afforded the appellant examinations for the claim of increased initial rating which are adequate for rating purposes (the examiner elicited medical histories which are consistent with those contained in the claims file, conducted all appropriate testing, and reported all necessary information), and afforded the appellant the opportunity to give testimony before the Board.  All known and available records necessary to the issues on appeal have been obtained and associated with the appellant's claims file, and the appellant has not contended otherwise.  The Board acknowledges that the record does not include the initial hospitalization records associated with the in-service SFW.  The Board finds no prejudice results, however, because the evidence of record, which includes in-service treatment records for the SFW which provide information about the nature of the SFW and summarize the hospital treatment, adequately describes the condition of the SFW to the left elbow during service and currently.  The Board further acknowledges that a VA examination was not conducted for either claim of service connection.  The Board finds none is required, however, because the probative evidence does not suggest that the Veteran injured either knee, fractured his feet, or had malaria during service; does not contain competent evidence of a current left knee disorder, active malaria, or residuals of malaria; and does not indicate that the currently diagnosed right knee disorder (or the reported left knee symptoms) is related to service.  38 C.F.R. § 3.159(c)(4).  

VA has substantially complied with the notice and assistance requirements and the appellant is not prejudiced by a decision on the claim at this time.


ORDER

Service connection for a bilateral knee disorder is denied.  

Service connection for malaria is denied.

An initial rating greater than 10 percent for SFW to the left elbow is denied.


REMAND

With respect to the application to reopen the claim of service connection for a low back disorder, proper notice must be provided.  For claims to re-open, VA must notify a claimant of the evidence and information that is necessary to reopen the claim and the evidence and information that is necessary to establish entitlement to the underlying claim for the benefit sought by the claimant.  38 U.S.C.A. § 5103(a), 38 C.F.R. § 3.159(b), Kent v. Nicholson, 20 Vet. App. 1 (2006).  Review of the record indicates that proper notice was not provided.  This must be done.  

Accordingly, the case is REMANDED for the following action:

1.  Review the claims file and ensure that all notification and development action required by 38 U.S.C.A. §§ 5102, 5103, and 5103A (West 2002) for the application to reopen are fully complied with and satisfied.  See Kent v. Nicholson, 20 Vet. App. 1 (2006).  The notice should identify the bases for the September 1983 denial and describe what evidence would be necessary to substantiate that element or elements required to establish service connection that were found insufficient in the previous denial.

2.  Obtain any outstanding VA treatment records.  Ask the Veteran about the existence of any non-VA treatment records.  Request any reported records.

3.  Thereafter, readjudicate the appellant's application to reopen.  If the benefit sought on appeal remains denied, the appellant should be provided a supplemental statement of the case (SSOC).  The SSOC must contain notice of all relevant actions taken on the claim for benefits, to include a summary of the evidence and applicable law and regulations considered pertinent to the issue currently on appeal.  An appropriate period of time should be allowed for response.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



______________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


